 
Exhibit 10.1


NGAS Resources, Inc.
 
SECOND AMENDMENT TO CHANGE OF CONTROL AGREEMENT
 
This SECOND AMENDMENT TO CHANGE OF CONTROL AGREEMENT (the “Amendment”) is
entered into as of January 24, 2011 between NGAS Resources, Inc., a British
Columbia corporation formerly named Daugherty Resources, Inc. (the “Company”),
and _____, the _____ of the Company (the “Executive”).
 
The parties entered into a Change of Control Agreement dated as of February 25,
2004, as amended by the Amendment to Change of Control Agreement on December 23,
2010 (the “Change of Control Agreement”), pursuant to which Executive is
entitled to a termination settlement payment in the event that, within five
years following any Change of Control, the Executive’s employment with the
Company is terminated by the Company other than for Cause or by the Executive
for Good Reason or by the death or Disability of Executive (as those terms are
defined in the Change of Control Agreement).  The parties desire to amend the
Change of Control Agreement as set forth below in connection with that certain
Arrangement Agreement between the Company and Magnum Hunter Resources
Corporation (“Acquiror”) dated December 23, 2010 (the “Arrangement Agreement”).
 
NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:
 
1.       Upon the Closing (as that term is defined in the Arrangement
Agreement), Section 1 of the Change of Control Agreement is hereby amended by
adding the definitions “Acquiror”  and  “Arrangement Agreement” in the
appropriate alphabetical order:
 
“Acquiror” means Magnum Hunter Resources Corporation, a Delaware corporation.
 
“Arrangement Agreement” means that certain Arrangement Agreement by and between
the Company and Acquiror, dated December 23, 2010. ”
 
2.       Upon the Closing (as that term is defined in the Arrangement
Agreement), Section 2 of the Change of Control Agreement is hereby amended and
restated as follows:
 
“2.         Termination Settlement.  In the event that, within five years
following the date of the Arrangement Agreement, the execution of which
constituted a Change of Control hereunder, the Executive's employment with the
Company is terminated by the Executive for Good Reason or by the Company other
than for Cause or the death or Disability of the Executive, the Company shall
provide the Executive with a termination settlement in an amount equal to
$_____, less the amount paid to the Executive under the Long Term Incentive
Agreement dated as of December 9, 2008 between the Company and the Executive by
reason of such termination of employment.”
 
3.       Upon the Closing (as that term is defined in the Arrangement
Agreement), Section 3 of the Change of Control Agreement is hereby amended and
restated as follows to provide that Executive’s termination settlement, to the
extent it is required to be paid, shall be made in a single lump sum, either in
cash or shares of Acquiror at the election of Acquiror:
 
“3.         Settlement Payment.  The termination settlement provided under
Section 2 shall be payable by the Company, at Acquiror's election, either in
cash in a single lump sum or in shares of common stock of Acquiror on the
effective date of employment termination, subject to any applicable withholding
taxes.  If the termination settlement is paid in the form of common stock of
Acquiror, the Acquiror common stock shall be priced based on the five-day volume
weighted average trading price of Acquiror's common stock for the period ending
on the trading day
 

 
1

--------------------------------------------------------------------------------

 

immediately preceding the date of payment and taxes for such stock payment shall
be withheld by the Company and shall be paid in cash to the Internal Revenue
Service at the same rate used for calculating the exchange ratio of cash to
stock. The payment provided herein is intended as a termination settlement and
not as salary continuation.  The parties acknowledge that Executive may enter
into a Rule 10b5-1 trading plan with respect to the sale of shares of Acquiror
common stock prior to the receipt of such shares.”
 
4.      This Amendment shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the conflicts of laws
provisions thereof.
 
5.      The Change of Control Agreement, as expressly modified hereby, shall
remain in full force and effect.
 
[Signature Page Follows]
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 



 
NGAS RESOURCES, INC.
             
By
     
William S. Daugherty,
   
President and Chief Executive Officer
         
EXECUTIVE:
           


 
 
3

--------------------------------------------------------------------------------

 